CAPITAL APPRECIATION VARIABLE ACCOUNT HIGH YIELD VARIABLE ACCOUNT GOVERNMENT SECURITIES VARIABLE ACCOUNT MONEY MARKET VARIABLE ACCOUNT GLOBAL GOVERNMENTS VARIABLE ACCOUNT TOTAL RETURN VARIABLE ACCOUNT CAPITAL APPRECIATION VARIABLE ACCOUNT On November 17, 2011, contract owners approved the reorganization of the Capital Appreciation Variable Account into a sub-account of a unit investment trust that invests its assets entirely in shares of MFS Massachusetts Investors Growth Stock Portfolio, a series of MFS Variable Insurance Trust II. The reorganization is scheduled to occur on or about December 2, 2011. GLOBAL GOVERNMENTS VARIABLE ACCOUNT On November 17, 2011, contract owners approved the reorganization of the Global Governments Variable Account into a sub-account of a unit investment trust that invests its assets entirely in shares of MFS Global Governments Portfolio, a series of MFS Variable Insurance Trust II. The reorganization is scheduled to occur on or about December 2, 2011. GOVERNMENT SECURITIES VARIABLE ACCOUNT On November 17, 2011, contract owners approved the reorganization of the Government Securities Variable Account into a sub-account of a unit investment trust that invests its assets entirely in shares of MFS Government Securities Portfolio, a series of MFS Variable Insurance Trust II. The reorganization is scheduled to occur on or about December 2, 2011. HIGH YIELD VARIABLE ACCOUNT On November 17, 2011, contract owners approved the reorganization of the High Yield Variable Account into a sub-account of a unit investment trust that invests its assets entirely in shares of MFS High Yield Portfolio, a series of MFS Variable Insurance Trust II. The reorganization is scheduled to occur on or about December 2, 2011. MONEY MARKET VARIABLE ACCOUNT On November 17, 2011, contract owners approved the reorganization of the Money Market Variable Account into a sub-account of a unit investment trust that invests its assets entirely in shares of MFS Money Market Portfolio, a series of MFS Variable Insurance Trust II. The reorganization is scheduled to occur on or about December 2, 2011. TOTAL RETURN VARIABLE ACCOUNT On November 17, 2011, contract owners approved the reorganization of the Total Return Variable Account into a sub-account of a unit investment trust that invests its assets entirely in shares of MFS Total Return Portfolio, a series of MFS Variable Insurance Trust II. The reorganization is scheduled to occur on or about December 2, 2011. 210137COUS-OTHR-SUP-111811
